 

PROMISSORY NOTE

US$200,000                                                                                                                                           
June 25, 2001

 

             FOR VALUE RECEIVED, Mark R. Weaser, a resident of Singapore
(“Maker”), promises to pay to the order of EXE Technologies, Inc., a Delaware
corporation (“EXE”), the principal sum of Two Hundred Thousand Dollars
(US$200,000.00) (the “Principal Amount” as may be adjusted from time to time in
accordance with the terms hereof), which shall be due and payable as set forth
below:

             1.          The Principal Amount shall bear interest at a rate of
eight and one-half percent (8.5%) per annum.  Interest shall be payable annually
on each anniversary of this Promissory Note.  Interest on the outstanding
Principal Amount shall be calculated and applied on the basis of a three hundred
sixty-five (365) day year and the actual number of days elapsed during the
period commencing on the date hereof through and including June 25, 2005 (the
“Maturity Date”).  All payments, including the Principal Amount, accrued
interest thereon and all other sums due hereunder, shall be due and payable in
full upon the earlier of: (a) an Event of Default (as hereinafter defined); (b)
the Maturity Date; or (c) the Maker’s termination of employment with EXE.  Each
payment made shall be applied: first, to any costs and charges incurred
hereunder; second, to accrued and unpaid interest; and third, to reduce the
Principal Amount.

             2.          The Principal Amount may be prepaid in full or in part
at any time without premium or penalty.

             3.          All payments, including the Principal Amount, interest
thereon and all other sums due hereunder shall be payable, in cash or by check,
without setoff or deductions, in lawful money of the United States of America at
the following address:  EXE Technologies, Inc., 8787 Stemmons Freeway, Dallas,
Texas 75247, attention: CFO, or at such other place as the holder hereof, from
time to time, may designate in writing to Maker.

             4.          The happening of any of the following shall constitute
an “Event of Default” hereunder, the occurrence of which constitutes a demand
for payment by EXE to Maker without any further action whatsoever:

                           a.          The failure of Maker to pay when due any
payment of the Principal Amount, accrued interest thereon or any other payment
due under the terms of this Promissory Note; or

                           b.          The commencement of an involuntary case
or the filing of a petition against Maker seeking reorganization, arrangement,
adjustment or composition of or in respect of Maker under the Federal bankruptcy
laws, as now or hereafter constituted, or under any other applicable Federal or
State bankruptcy, insolvency, reorganization or other similar law, or seeking
the appointment of a receiver, liquidator, custodian, trustee (or similar
official) of Maker for any substantial part of his properties, or seeking the
winding-up or liquidation of his affairs (and such involuntary case or petition
is not dismissed within sixty (60) days after the filing thereof), or the
commencement by Maker of a voluntary case or the institution by Maker of
proceedings to be adjudicated a bankrupt or insolvent, or the consent by him to
the institution of bankruptcy or insolvency proceedings against him, under the
Federal bankruptcy laws as now or hereafter constituted, or any other applicable
Federal or State bankruptcy or insolvency or other similar law, or the consent
by Maker to the appointment of or taking possession by a receiver, liquidator,
trustee, custodian (or other similar official) for any substantial part of
Maker’s property, or the making by him of any assignment for the benefit of
creditors or the admission by him in writing of his inability to pay his debts
generally as such debts become due

             5.          In the event that there shall occur an Event of Default
or Maker fails to fully and timely perform any of his obligations under this
Promissory Note, payment of the Principal Amount and any accrued interest
thereon may be enforced and recovered, in whole or in part, at any time by one
or more of the remedies provided to EXE in this Promissory Note, that certain
Pledge Agreement between Maker and EXE dated the date hereof, or under
applicable law.  In such case, EXE may set off against any amounts owed to
Maker, including wages, bonuses, expense reimbursements or other payments due
Maker from EXE, the Principal Amount, any accrued interest and any other amounts
due EXE from Maker under this Promissory Note.  Also, in such case EXE shall
also recover all costs of suit and other expenses in connection therewith,
together with the reasonable attorneys’ fees for collection and interest on any
judgment obtained by EXE from and after the date of any execution, judicial or
foreclosure sale until actual payment is made to EXE of the full amount due EXE.

 

             6.          Maker hereby waives presentment for payment, demand,
notice of demand, notice of nonpayment or dishonor, protest and notice of
protest of this Promissory Note, and all other notices in connection with the
delivery, acceptance, performance, default, or enforcement of the payment of
this Promissory Note.  Maker agrees that Maker’s liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by EXE.  Maker agrees that additional
guarantors or sureties may become parties hereto without notice to Maker or
affecting its liability hereunder.  Maker hereby waives and releases all errors,
defects and imperfections in any proceeding instituted by EXE under the terms of
this Promissory Note.

             7.          If Maker is required by the government or taxing
authority of the United States to deduct or withhold any taxes or duties from
the monies payable to EXE by Maker under this Agreement, then Maker shall pay to
EXE the gross amount of such monies, so that the net amount received by EXE
(after withholding or deducting the required amount) is equal to the amount
originally owed.

             8.          Except as otherwise expressly provided in this
Agreement, Maker shall pay directly, and indemnify EXE against and repay EXE on
demand for, any and all income, franchise, sales, use, personal property, or
other taxes, levies, customs, duties or other imposts or fees, together with any
loss, liability, claim, costs or expenses, interest and penalties incurred by
EXE as a result of Maker’s failure to pay any such taxes when due.

             9.          If any provision of this Promissory Note is held to be
invalid or unenforceable by a court of competent jurisdiction, then the other
provisions of this Promissory Note shall remain in full force and effect and
shall be liberally construed in favor of EXE in order to effect the provisions
of this Promissory Note.

             10.        All rights and remedies of EXE under this Promissory
Note and any applicable law are separate and cumulative, and the exercise of one
shall not limit or prejudice the exercise of any other such rights or remedies.
The enumeration in this Promissory Note of any waivers or consents by Maker
shall not be deemed exclusive of any additional waivers or consents by Maker
which may be deemed to exist in law or equity.  No delay or omission by EXE in
exercising any right or remedy shall operate as a waiver thereof.  No waiver of
any rights and remedies hereunder, and no modification or amendment of this
Promissory Note, shall be deemed made by EXE unless in writing and duly signed
by an officer of EXE.  Any such written waiver shall apply only to the
particular instance specified therein and shall not impair the further exercise
of such right or remedy or of any other right or remedy of EXE, and no single or
partial exercise of any right or remedy under this Promissory Note shall
preclude any other or further exercise thereof or any other right or remedy.

             11.        Maker will reimburse EXE, upon demand, for all costs and
expenses incurred in connection with the collection and/or enforcement of this
Promissory Note or with respect to any litigation or controversy arising from
this Promissory Note (including, without limitation, attorneys’ fees) whether or
not suit is actually instituted.

             12.        Maker hereby irrevocably submits to the personal and
exclusive jurisdiction of the state courts of the State of Texas in and for the
County of Dallas or the United States District Court for the Northern District
of Texas over any suit, action or proceeding arising out of or relating to this
Promissory Note.  Maker hereby irrevocably waives, to the fullest extent
permitted by applicable law, any objection which Maker may now have or hereafter
have to the laying of the venue of any such suits, action or proceeding brought
in such courts and any claim that any such suit, action or proceeding brought in
such courts has been brought in an inconvenient forum.  Maker agrees that, to
the fullest extent permitted by applicable law, a final judgment in any such
suit, action, or proceeding brought in such courts shall be conclusive and
binding upon Maker, and may be enforced in any courts in the jurisdiction of
which Maker is or may be subject by a suit upon such judgment.

 

             13.        Maker agrees that this Promissory Note shall be governed
by and construed according to the laws of the State of Texas, U.S.A. without
regard to the principles of conflicts of laws of any jurisdiction.

             14.        This Promissory Note shall be binding upon the heirs,
executors and administrators of Maker and shall inure to the benefit of EXE and
its successors and assigns.

             15.        This Promissory Note represents a full recourse
obligation of Maker.

             16.        The parties further acknowledge that obligations of
Maker to EXE are subject to certain terms regarding forgiveness of indebtedness
set forth in that certain First Amendment dated June 25, 2001 to the Amended and
Restated Employment Agreement dated as of October 18, 2000.

             IN WITNESS WHEREOF, the undersigned, intending to be legally bound
hereby, signs and seals this Promissory Note, on the date first above written.

 

  /s/  Mark Weaser

--------------------------------------------------------------------------------

  Mark R. Weaser

  Address:



 